PER CURIAM.
When the requisite number of creditors signed the petition for reorganization and signified their assent, that was a jurisdictional fact which carried the case before the referee and he was right in refusing to dismiss the case when they changed their minds. But that did not close the matter. The reorganization proposed was still open, and any creditor had a right to change his mind on reflection. The stipulation shows that at the meeting before the referee, “testimony in support of the objections was heard.” What that testimony was we do not know. It is possible that on this testimony Judge Kirkpatrick reversed the referee. At any rate, in the absence of the proof that was taken before the referee being before us, we cannot say the. judge committed error.
The case of In re Levy (D.C.) 110 F. 744, which was a case of a composition, has been somewhat misunderstood. There, after the matter was before the referee, the creditors came before the court and asked to withdraw and oust his jurisdiction. This the court refused to do, but at the same time stated in its closing words that the matter might be heard before the referee.
After full consideration of all questions raised, the order of the court below is affirmed.